             Case 2:17-cv-01648-KJM-DB Document 105 Filed 03/02/21 Page 1 of 6


     JOHN L. BURRIS ESQ., SBN 69888
 1
     BENJAMIN NISENBAUM, ESQ., (SBN 222173)
 2   K. CHIKE ODIWE, ESQ., SBN 315109
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4
     Oakland, California 94621
 5   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
 6   john.burris@johnburrislaw.com
 7
     bnisenbaum@hotmail.com
     chike.odiwe@johnburrislaw.com
 8
     Attorneys for Plaintiffs
 9   M.C.F and K.S.F.
10                                       UNITED STATES DISTRICT COURT
11                                     EASTERN DISTRICT OF CALIFORNIA
12
                                               SACRAMENTO DIVISION
13

14                                                      Consolidated Case No.: 2:17-cv-01648-KJM-DB
     L.F., et al.,
15                                                      PETITION TO APPROVE COMPROMISE OF
                       Plaintiffs,                      MINOR’S M.C.F.’S CLAIMS WITH
16                                                      PROPOSED REPLACEMENT SCHEDULE
     vs.                                                AND REVISED ANNUITY RATE; ORDER
17                                                      GRANTING PETITION
     CITY OF STOCKTON, et al.,
18                                                      No Hearing Date Set
                 Defendants.
19                                                      Honorable Kimberly J. Mueller
     _______________________________________
20

21
     M.C.F., et al.,

22                     Plaintiffs,

23   vs.

24   CITY OF STOCKTON, et al.,
25                      Defendants.
26           Pursuant to the Court's minute order of February 22, 2021, Doc. No. 97, petitioner hereby
27   submits the revised petition for the compromise of M.C.F.’s claims:
28           1. Petitioner ELIZABETH BAUTISTA is the mother of minor plaintiff M.C.F.



     Consolidated Case No.: 2:17-cv-01648-KJM-DB           -1-
             Case 2:17-cv-01648-KJM-DB Document 105 Filed 03/02/21 Page 2 of 6



 1           2. BAUTISTA was appointed as Guardian ad Litem to minor Plaintiff M.C.F. by this Court
 2   on February 19, 2021 [Docket No. 97.] At the time of said appointment, the Court generally approved
 3   the periodic annuity payments for each minor, but permitted Plaintiffs' counsel to propose a
 4   replacement schedule with a better annuity rate to the benefit of the minor Plaintiffs. Berkshire
 5   Hathaway Life Insurance Company of Nebraska (A.M. Best Rating A++/XV) was able to
 6   enhance M.C.F.’s last lump sum payment at age 35 from $94,129.30 to $165,000. As such, Petitioner
 7   outlines the proposed replacement schedule below.
 8           3. Minor M.C.F. was born on December of 2013 and is presently 7 years old.
 9           4. Minor M.C.F. has a cause of action for the wrongful death of his father, Decedent Colby
10   Friday, negligence, in addition to causes of action for violations of the Fourth and Fourteenth
11   Amendments of the U.S. Constitution, and California Civil Code § 52.1, against the named
12   defendants herein on which a lawsuit was brought in this court. Co-Plaintiffs K.S.F., L.F., and K.F.
13   also share in Minor M.C.F.’s wrongful death, negligence, violations Fourth and Fourteenth
14   Amendments of the U.S. Constitution, and California Civil Code § 52.1 causes of action. All
15   Plaintiffs share in the Fourteenth Amendment cause of action for the loss of familial relationship.
16           5. Plaintiffs’ causes of action arise out of the incident that occurred on August 16, 2016 in
17   which Decedent Colby Friday died after being shot by Defendant DAVID WELLS.
18           6. The parties in this case have reached settlement in this matter with the approval of the City
19   of Stockton Board of Supervisors. The total settlement of the case is in the amount of $3,250,000.00,
20   including all costs and attorneys’ fees. The parties have agreed on apportionment of the settlement.
21   Of the total gross settlement amount, Minor Plaintiff M.C.F.’s gross settlement shall be $812,500.00
22   (25% of the total settlement).
23                    a. Attorney fees for Minor Plaintiff M.C.F. shall be at 25% each of her total gross
24   recovery, in the amount of $203,125.00, pursuant to the contingency fee agreement in this case.
25                    b. Proportionate with Minor Plaintiff M.C.F.’s share of the $3,250,000.00 recovery,
26   Minor Plaintiff shall bear 50% of the total $16,482.75 in litigation costs incurred by her counsel in
27   this action: $8,246.37
28




     Consolidated Case No.: 2:17-cv-01648-KJM-DB             -2-
             Case 2:17-cv-01648-KJM-DB Document 105 Filed 03/02/21 Page 3 of 6



 1                    c. Proportionate with Minor Plaintiff M.C.F.’s share of the $3,250,000.00 recovery,
 2   Minor Plaintiff shall bear 50% of the total $16,482.75 in litigation costs incurred by his counsel in
 3   this action: $8,246.37
 4                    d. Minor Plaintiff M.C.F.’s net settlement is in the amount of $601,128.63
 5                    e. Of the $601,128.63 net settlement, $25,000.00, shall be placed in an FDIC insured
 6   court-blocked account. No withdrawals of principal or interest shall be made from the blocked
 7   account without a written order under this case name and number, signed by a judge, and bearing the
 8   seal of this court, until the Minor attains the age of 18 years. When the Minor attains the age of 18
 9   years, the depository, without further order of this Court, is authorized and directed to pay by check
10   or draft directly to the former minor, upon proper demand, all moneys including interest deposited
11   under this order. The money on deposit is not subject to escheat.
12                    f. Defendant(s) shall arrange for the purchase of a tax-free structured settlement
13   annuity policy from Berkshire Hathaway Life Insurance Company of Nebraska, through Horacio
14   Lleverino of Settlement Planners, Inc. in the sum of $ 576,128.63
15                    g. Defendant(s) shall execute a Settlement Agreement and Release and execute a
16                    “Qualified Assignment” of its obligation to make periodic payments pursuant thereto
17                    in compliance with IRC Section 104(a)(2) and Section 130(c) of the Internal Revenue
18                    Code of 1986, as amended. Said assignment shall be made to BHG Structured
19                    Settlements, Inc. (“Assignee”). Assignee shall purchase a structured settlement
20                    annuity for $576,128.63 through Berkshire Hathaway Life Insurance Company of
21                    Nebraska which is rated A++ (Superior) Financial Size XV through A.M. Best. Said
22                    annuity shall provide the following guaranteed Periodic Payments (as attached in
23                    Exhibit A):
24

25           Payee: M.C.F.
26
         a) $50,000.00 payable annually, guaranteed for 4 years, beginning on 8/1/2032, with the last
27
             guaranteed payment on 8/1/2035
28




     Consolidated Case No.: 2:17-cv-01648-KJM-DB              -3-
              Case 2:17-cv-01648-KJM-DB Document 105 Filed 03/02/21 Page 4 of 6



 1
         b) $2,500.00 payable monthly, guaranteed for 12 years beginning on 8/1/2032 with the last
 2
              guaranteed payment on 7/1/2044
 3

 4       c)   Guaranteed Lump Sum Payment of $40,000 on 12/10/2035 (Age 22)
         d)   Guaranteed Lump Sum Payment of $60,000 on 12/10/2038 (Age 25)
 5       e)   Guaranteed Lump Sum Payment of $80,000 on 12/10/2043 (Age 30)
 6       f)   Guaranteed Lump Sum Payment of $165,000 on 12/10/2048 (Age 35)

 7                    7. This petition was prepared by the Law Offices of John L. Burris, the lead counsel
 8   representing plaintiffs in this action. Ben Nisenbaum and Kenneth Chike Odiwe of the Law Offices
 9   of John L. Burris also represents plaintiffs and is in agreement with the terms of this Petition. John L.
10   Burris, Esq., Ben Nisenbaum, Esq., and Kenneth Chike Odiwe hereby represent to the Court that they
11   became involved in this case at the request of plaintiffs, and have not received, and do not expect to
12   receive any compensation for their services in connection with this action from any person other than
13   the parties whom they represent in this action.
14            8. Petitioner and her counsel have made a careful and diligent inquiry and investigation to
15   ascertain the facts relating to the subject incidents, the responsibility therefore, and the nature and
16   extent of injury to the minor plaintiff, and fully understand that if the compromise herein proposed is
17   approved by the Court and is consummated, said minor plaintiff will be forever barred and prevented
18   from seeking any further recovery of compensation as against all Defendants in this action, even if
19   said minor’s losses and injuries might in the future prove to be more serious than they are now
20   thought to be.
21            9. Petitioner recommends this compromise settlement to the Court as being fair, reasonable,
22   and in the best interests of said minor plaintiff.
23            10. I declare under penalty of perjury that the foregoing is true and correct.
24                                                                  Law Offices of John L. Burris
25

26   Dated: February 23, 2021                                       __/s/ Kenneth Chike Odiwe___________
                                                                    John L. Burris
27
                                                                    Ben Nisenbaum
28                                                                  Kenneth Chike Odiwe
                                                                    Attorneys for Plaintiffs


     Consolidated Case No.: 2:17-cv-01648-KJM-DB              -4-
             Case 2:17-cv-01648-KJM-DB Document 105 Filed 03/02/21 Page 5 of 6


                                                                    M.C.F. and K.S.F.
 1

 2
     Dated: February 23, 2021                              By:*/s/ Elizabeth Bautista__________________
 3                                                               Petitioner/ Proposed Guardian ad Litem
                                                             *The Law Office of John L. Burris has on
 4
                                                               file all holographic signatures
 5                                                             corresponding to any signatures
                                                               indicated by a conformed signature
 6                                                             within this e-filed document.
 7

 8

 9                                                  ORDER

10           The Court hereby approves the minor’s compromise according to the terms set forth below to

11   approve the minor’s compromise:

12           Of the $601,128.63 net settlement, $25,000.00, shall be placed in an FDIC insured court-

13   blocked account. No withdrawals of principal or interest shall be made from the blocked account

14   without a written order under this case name and number, signed by a judge, and bearing the seal of

15   this court, until the Minor attains the age of 18 years. When the Minor attains the age of 18 years, the

16   depository, without further order of this Court, is authorized and directed to pay by check or draft

17   directly to the former minor, upon proper demand, all moneys including interest deposited under this

18   order. The money on deposit is not subject to escheat.

19           Payment by Defendant(s) in the sum of $ 576,128.63 to BHG Structured Settlements, Inc.

20   to provide for the tax-free structured settlement set forth below (“Periodic Payments”):

21

22           Payee: M.C.F.

23
         a) $50,000.00 payable annually, guaranteed for 4 years, beginning on 8/1/2032, with the last
24
             guaranteed payment on 8/1/2035.
25

26       b) $2,500.00 payable monthly, guaranteed for 12 years beginning on 8/1/2032 with the last
27           guaranteed payment on 7/1/2044.
28
         c) Guaranteed Lump Sum Payment of $40,000 on 12/10/2035 (Age 22).


     Consolidated Case No.: 2:17-cv-01648-KJM-DB              -5-
             Case 2:17-cv-01648-KJM-DB Document 105 Filed 03/02/21 Page 6 of 6


         d) Guaranteed Lump Sum Payment of $60,000 on 12/10/2038 (Age 25).
 1

 2
         e) Guaranteed Lump Sum Payment of $80,000 on 12/10/2043 (Age 30).
 3

 4
         f) Guaranteed Lump Sum Payment of $165,000 on 12/10/2048 (Age 35).
 5
             The sum of $ 576,128.63 is to be used by Defendant(s) to arrange for the purchase of a tax-
 6
     free structured settlement annuity policy from Berkshire Hathaway Life Insurance Company of
 7
     Nebraska, through Horacio Lleverino of Settlement Planners, Inc.
 8
             Defendant(s) s execute a Settlement Agreement and Release and execute a “Qualified
 9
     Assignment” of its obligation to make periodic payments pursuant thereto in compliance with IRC
10
     Section 104(a)(2) and Section 130(c) of the Internal Revenue Code of 1986, as amended. Said
11
     assignment shall be made to BHG Structured Settlements, Inc. (“Assignee”). Upon doing so,
12
     Defendant(s) will no longer be obligated to make the future periodic payments and the Assignee will
13
     be the Plaintiff’s sole obligor with respect to the future periodic payments, and Defendant(s) will
14
     have no further obligations whatsoever to the Plaintiff. The Assignee shall purchase a structured
15
     settlement annuity for $576,128.63 through Berkshire Hathaway Life Insurance Company of
16
     Nebraska which is rated A++ (Superior) Financial Size XV through A.M. Best.
17
             No part of said $576,128.63 may be paid to the Petitioner, this Court having determined that
18
     a tax-free structured settlement is in the best interest of the minor. Petitioner is authorized to settle
19
     this claim on behalf of M.C.F. and receive and negotiate funds on behalf of the minor. No bond shall
20
     be required of Petitioner. Receipt for purchase of annuity is to be filed with the Court within 60
21
     days.
22
             Exhibit A, ECF No. 101, is provisionally sealed pending further order of the court. This order
23
     resolves ECF No. 93 and ECF No. 98.
24

25
             IT IS SO ORDERED.
26
     Dated: March 1, 2021
27

28




     Consolidated Case No.: 2:17-cv-01648-KJM-DB              -6-
